Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 5/11/20 was considered.
3.	Claims 1-22 are presented for examination.
4.	Claims 21-22 are canceled.
5.	Claims 1-20 are pending.


Claim Rejections - 35 U$C § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung,  Patent Application Publication No. 2021/0066143.
With regard to claim 1, 11, 16, 18 and 19, Jung discloses a flash memory device (page 2, [0033] disclosed NAND Flash memory device) comprising: first pads (Fig. 3, Pad1) configured to be bonded to an external semiconductor chip (fig. 3, chip C1,C2); second pads (Fig. 3, Pad2) configured to be bonded to the external semiconductor chip (fig. 3, chip C1,C2); third pads (Fig. 3, Pad3 ) configured to be bonded to the external semiconductor chip (fig. 3, chip C1,C2); a memory cell array (fig. 1, memory array 110) including memory cells; a row decoder block (fig. 1, x-dec 121) connected to the memory cell array (fig. 1, memory array 110) through word lines (fig. 1, RL), and configured to select one of the word lines (fig. 1, RL) based on an address (fig. 1, ADD) provided to the row decoder block (fig. x-dec 121); a buffer block (fig. 1, 122) configured to store a command (fig. 1, CMD) and the address (fig. 1, ADD) received, through the first pads (fig. 1, Pad1), from the external semiconductor chip and to provide the address to the row decoder block (page 2, [0036]); a page buffer block (fig. 1, 122) connected to the memory cell array (fig. 1, memory array 110) through bit lines (fig. 1, BL), connected to the third pads through data lines (fig. 1, DATA), and configured to exchange data signals with the external semiconductor chip through the data lines and the third pads (page 2, [0034]); and a control logic block (fig. 1, 120) configured to receive the command (fig. 1, CMD) from the buffer block (fig. 1, 122), to receive control signals (fig.1, CTRL) from the external semiconductor chip through the second pads, and to control the row decoder block (fig. 1, 121) and the page buffer block (fig. 1, 122)  based on the received command (fig. 1, CMD) and the received control signals (fig. 1, CTRL) (page 2, [0035]-[0037]).
With regard to claim 2, 3, 4, 12 and 15, Jung discloses wherein: the page buffer block (fig. 1, 122) includes page buffer units (fig. 1, PB) each connected to two or more bitlines of the bit lines (fig. 1, BL) and connected to one data line of the data lines (fig. 1, DATA); and each of the page buffer units includes two or more page buffers respectively connected to the two or more bit lines, of the bit lines, and connected in common to the one data line of the data lines; and the two or more page buffers are configured to be electrically connected to the one data line in turn (page 2, [0035]-[0067]).
With regard to claim 5, Jung discloses wherein the first pads, the second pads, and the third pads are configured to be connected with the external semiconductor chip through a wafer-to-wafer bonding (page 1, [0002]) and [0006]).
With regard to claim 6, 7, 8, 9 and 17, Jung discloses further a peripheral circuit area (fig. PER1 circuit 123)  provided on a first active area and in which the row decoder block (fig. x-Dec 120), the buffer block (fig. 1, 122), the page buffer block (fig. 1, 122), and the control logic block (fig. 1, 120) are implemented; and a memory cell area (fig. 1, BLK 110) provided on a second active area on the peripheral circuit area (fig. 1, PERI circuit 123) and in which the memory cell array is implemented, wherein the first pads, the second pads, and the third pads are provided under the first active area and penetrate the first active area so as to be electrically connected with the peripheral circuit area page 3, [0032]-[0054], [0058], [0069]-[0071]).
With regard to claim 10, Jung discloses wherein the page buffer block (fig. 1, 122) exchanges the data signals (fig. 1, DATA) with regard to the command and the address (fig. 1, CMD and ADD).
With regard to claim 13 and 20, Jung discloses wherein the first pads transfer information in units of a byte, and the third pads exchange the first data and the second data in units of one hundred bytes or more (page 3, [0052]-[0054]).
With regard to claim 14, Jung discloses wherein the logic chip includes a graphic process or a neural process (fig. 18, processor CPU).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Kim (20110121433), Usami et al (20150108637) and Seo et al (20070189050) disclose plurality of  memory chips and stacked semiconductor package the semiconductor chips includes semiconductor substrate, circuit patterns, input/output pads which are connected to formed in the peripheral region and circuit patterns.
8.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/CONNIE C YOHA/Primary Examiner, Art Unit 2825